DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s reply of October 14, 2022 (hereafter the “10/14 Reply”) has been entered.  While a listing of the pending claims was filed with the 10/14 Reply, no claim amendments were made.  
Claims 55-56, 61-62, 65, 72-73, 78-81 and 83-84 remain pending.  All references below are with respect to the listing of claims as filed with the 10/14 Reply.

Claim Rejections - 35 USC § 112 -- Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-56, 61-62, 65, 72-73, 78-81 and 83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection that has been previously presented.  
The inclusion of Claims 56, 61-62, 65, 73, 78-79, 81 and 83-84 is due to their dependencies from the rejected independent claims.  
Each of independent Claims 55, 72 and 80 recites “a first barcode sequence” and “a second barcode sequence” of the “tandem barcode sequence” (emphasis added) in each claim.  The specific wording in each claim is as follows:
in Claim 55, “wherein the first barcode sequence is a unique barcode that allows sequence reads to be assigned to one molecule from a sample, and the second barcode sequence is unique for each droplet such that the tandem barcodes differ between the droplets” (emphasis added; see lines 7-9);
in Claim 72, “wherein the first barcode sequence is a unique barcode that allows sequence reads to be assigned to one molecule from the cell, and the second barcode sequence is correlated with the cell such that the tandem barcode sequences differ between the droplets” (emphasis added; see lines 9-11); and
in Claim 80, “a tandem barcode comprising a first barcode sequence combined with a second barcode sequence and a sequence specific region, wherein the first barcode sequence is a unique barcode that allows sequence reads to be assigned to one molecule from a sample, and the second barcode sequence is unique for each droplet such that the second barcodes differ between the droplets” (emphasis added; see lines 7-9).  

Neither the term “tandem barcode”, nor “tandem”, is expressly defined in the instant application as filed.  Relevant disclosure for the terms “barcode sequence” and “unique barcode” in each claim  include the following (see pg 41, 1st full ¶ of the substitute specification filed June 27, 2016 and pg 16, ¶0216 of the instant application published as US 2016/0289670 A1):

    PNG
    media_image1.png
    331
    768
    media_image1.png
    Greyscale

The above passage includes uses of the term “unique barcodes” without description of whether each is used as a “unique” identifier of a nucleic acid molecule or of a “droplet”.  Therefore, it provides no literal or descriptive support for the above quoted wording in Claims 55, 72 and 80.  
In the Reply filed June 1, 2022 (see pg 2, top, therein), Applicant asserted support for the amended wording on page 70 (lines 29-30), page 4 (line 17) and page 44 (lines 3-8) relative to the specification filed 10/5/2015, which are reproduced in context as follows:
page 70, lines 24-31,

    PNG
    media_image2.png
    374
    895
    media_image2.png
    Greyscale

page 4, lines 5-28,

    PNG
    media_image3.png
    510
    889
    media_image3.png
    Greyscale

and page 44, lines 3-8,

    PNG
    media_image4.png
    214
    847
    media_image4.png
    Greyscale

None of the above passages discloses a “tandem barcode sequence” with first and second barcode sequences as recited in Claims 55, 72 and 80.  
The paragraph from page 70 fails to provide adequate support because “labeling each target molecule [ ] with a unique barcode that ends up in the sequencing read” corresponds to the “first barcode sequence” without it being tandem to a “second barcode sequence” unique to “each droplet” or “correlated with the cell” as recited in the claims.  
The paragraph from page 4 fails to provide adequate support because “providing one or more copies of a construct that is unique for each fluid compartment, in which each construct includes a unique N-mer and a functional N-mer” appears to correspond to the “second barcode sequence” without it being in tandem to a “first barcode sequence” unique to “one molecule”.  Moreover, the description of “a unique N-mer and a functional N-mer” is informed by the following relevant disclosure is on pgs 8-9, bridging ¶ (as noted in previous Office Actions):

    PNG
    media_image5.png
    142
    841
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    216
    844
    media_image6.png
    Greyscale

As evident from the above passage, if in arguendo a “unique N-mer” is construed as the “first barcode sequence” of the independent claims, there is no literal or descriptive disclosure of a “functional N-mer” as a unique identifier of “each droplet” or “cell” like the “second barcode sequence” in those claims.  Similarly, if in arguendo a “unique N-mer” is construed as a “second barcode sequence” of the independent claims, there is no literal or descriptive disclosure of a “functional N-mer” as a unique identifier of “one molecule” like the “first barcode sequence” in those claims.  
The paragraph from page 44 fails to provide adequate support because “a large excess of unique identifying barcodes compared to the number of sample droplets, or compared to the number of sample objects or molecules contained in the droplets” (emphasis added) is (A) unrelated to the “tandem barcode[s]” of the independent claims and (B) consistent with one set of embodiments that uniquely identify “sample droplets” with barcodes and an alternative set of embodiments that uniquely identify “objects or molecules contained in the droplets”.  There is, however, no support for these two alternative sets being one set via use of a tandem barcode as recited in the independent claims.  
Finally, no combination of the above passages provides adequate support for a tandem barcode with first and second barcode sequences as recited in the independent claims because no combination relates the passages to, or suggests, the “tandem barcode” subject matter as comprising a first portion to uniquely identify molecules and a second portion to uniquely identify droplets or cells.  
Additional reviews of the instant application as filed found no other adequate support for the independent claims as presented.  For example, a section beginning with “Sticky End Libraries” (see pg 44, last ¶, to pg 47 of the substitute specification filed June 27, 2016 and pg 17, right col., to pg 18 of the instant application published as US 2016/0289670 A1) includes multiple instances of the term “tandem” and the following:

    PNG
    media_image7.png
    331
    759
    media_image7.png
    Greyscale

While these passages and Figures 5A-B disclose using ‘sticky ends’ to generate different pairs of barcode oligonucleotides as “tandem” barcodes, there is no description of a barcode oligonucleotide of a pair as either “the first barcode sequence” (i.e. “a unique barcode that allows sequence reads to be assigned to one molecule from a sample”) or “the second barcode” (i.e. “unique for each droplet” or “correlated with the cell”) as recited in independent Claims 55, 72 and 80.  
Instead, the passages describe modular construction to generate extended barcode oligonucleotides that identify member droplets in a droplet library with N x M “plex”.  This is shown by the following paragraphs in the section (see pg 45, last ¶, to pg 47, 3rd full ¶, of the substitute specification filed June 27, 2016 and ¶¶0239-0241 of the instant application published as US 2016/0289670 A1):

    PNG
    media_image8.png
    175
    761
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    535
    765
    media_image9.png
    Greyscale


Thus Claims 55-56, 61-62, 65, 72-73, 78-81 and 83-84 are directed to new matter because they fail to be supported by an adequate written description. 

Response to Applicant Arguments
Applicant's arguments in the 10/14 Reply (see pgs 6-9) have been fully considered with the totality of evidence on the record.  The arguments are not persuasive.  
Applicant first emphasizes the paragraph from page 4 as quoted and addressed above followed by emphasizing additional passages (from pgs 5 and 6 of the substitute specification filed June 27, 2016, and pg 2, ¶¶0017 and 0020 of the instant application published as US 2016/0289670 A1) and argues the following:

    PNG
    media_image10.png
    106
    505
    media_image10.png
    Greyscale

(see pg 7, last full ¶, of the 10/14 Reply).  This argument is not persuasive because contrary to Applicant’s assertion, those passages do not disclose ligation of two barcode containing “constructs”.  Instead, the paragraph from page 4 as quoted above describes “a construct that is unique for each fluid compartment, in which each construct includes a unique N-mer and a functional N-mer” (see ¶0016 of US 2016/0289670 A1) while the paragraph from page 5 describes “a plurality of constructs including unique N-mers and functional N-mers” (see ¶0017 of US 2016/0289670 A1).  
Additionally, the passages do not describe “a unique N-mer and a functional N-mer” as being “tandem” in relation to each other.  As explained in the statement of rejection above, the instant application provides no definition for the term “tandem”, and the instances of that term in the specification (in the “Sticky End Libraries” section and in Figures 5 and 6) do not provide adequate support for the term as used in the rejected claims.  
Furthermore, “a unique N-mer and a functional N-mer” do not correspond to “a first barcode sequence” and “a second barcode sequence” as encompassed by the rejected claims, and so those passages fail to provide adequate support for the claims.  
Next, Applicant emphasizes (on pgs 7-8 of the Reply) a paragraph describing use of “long sequences from short-read sequencing technologies” (see pg 8 of the substitute specification filed June 27, 2016, and pg 3, ¶0027 of US 2016/0289670 A1) and argues the following:

    PNG
    media_image11.png
    108
    503
    media_image11.png
    Greyscale

This argument is not persuasive because the description of “’long read’ that is produced from short read assembly will correspond to a single molecule of template” is inconsistent with the use of the term “tandem” in the instant application as filed.  As explained in the statement of rejection above, the “Sticky End Libraries” section and Figures 5 and 6 of the application disclose “tandem” barcodes assembled by “sticky ends” that would be relatively close to each other.  So contrary to Applicant’s assertion, the emphasized paragraph does not support a “tandem” arrangement.  
Applicant also refers to descriptions within the “Sticky End Libraries” section (as explained in the statement of rejection above) and argues that “tandem barcodes can be formed by combining two or more independent barcodes, which describes the barcodes recited in the claims” (see pg 8, last full ¶ of the Reply).  This argument is not persuasive for the reasons provided in the statement of rejection above.  
Next, Applicant argues (see pg 8, last ¶, to pg 9, 1st full ¶ of the Reply) support for the rejected claims in the section starting with “Barcoded Binders” (see pgs 63-64 of the substitute specification filed June 27, 2016, and pg 24, ¶¶0306-0310 of US 2016/0289670 A1).  While those paragraphs refer to Figures 33 and 34, the first instance of “barcoded binder” is in an earlier section starting with “Biomarker Counting” which includes description of “[a] barcode library can be used in combination with binding molecules that are also barcoded” (see pg 59, last ¶, within pgs 59-62 of the substitute specification filed June 27, 2016, and ¶0295 within pg 23, ¶0294, to pg 24, ¶0302 of US 2016/0289670 A1).  That earlier section also describes “[t]he barcoded binding reagents are constructed by linking in a reversible manner a sticky-end oligonucleotide onto the binding reagent (e.g. antibody binding reagents are shown in FIGS. 27A-31D)” (see pg 60, 1st ¶ and ¶0296 of US 2016/0289670 A1).  
While these disclosures are consistent with the “barcoded binders” as emphasized by Applicants and depicted in Figures 33 and 34, all of which relate to barcode oligonucleotides linked to binding molecules, such as “for digital proteomics” (see 1st ¶ of “Barcoded Binders” section).  None of these disclosures provides adequate support for the rejected claims because the claimed subject matter does not comprise barcode oligonucleotides linked to binding molecules.  So while those descriptions are consistent with the modular construction of barcode sequences as disclosed in section beginning with “Sticky End Libraries” described in the statement of rejection above, they fail to provide adequate support for the pending claims.  
Last, Applicant argues the following (see pg 9, 2nd full ¶ of the Reply):

    PNG
    media_image12.png
    176
    505
    media_image12.png
    Greyscale

These arguments are not persuasive because the issue is whether there is adequate written description for “a tandem barcode” and “a tandem barcode sequence” as encompassed by the rejected claims.  And while the above quote emphasizes “two-part barcodes” and “combining [a] first barcode with a second barcode”, there is no support for those descriptions being equivalent to “a tandem barcode” and “a tandem barcode sequence” in the rejected claims.  Thus the arguments fail to overcome the rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635